              Case 1:18-cr-00834-PAE Document 437 Filed 03/22/20 Page 1 of 2

                                          L AW O FFICES
                               LAZZARO LAW FIRM, P.C.
                                         360 COURT STREET
                                              SUITE 3
                                     BROOKLYN, NEW YORK 11231

                                     TELEPHONE: (718) 488-1900
                                     TELECOPIER: (718) 488-1927
                                     EMAIL: LAZZAROLAW@AOL.COM
LANCE LAZZARO                                                                         * ADMITTED IN NY & NJ

RANDALL LAZZARO *
_________________________

JAMES KILDUFF *
JAMES KIRSHNER
ROGER GREENBERG

                                                              March 22, 2020

Honorable Paul A. Engelmayer
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:         United States v. Daniel Hernandez
            Docket No.: S5 18-CR-0834-004 (PAE)

Dear Judge Engelmayer:

       As you may recall, I represent Daniel Hernandez with regard to the above-referenced case.
I hope all is well and you and your family are safe during these trying and chaotic times. I am
writing today to ask your Honor to modify Mr. Hernandez’s sentence given his medical condition
and the current spread and devastation of the novel coronavirus, COVID-19, epidemic.

        As your Honor may recall, Mr. Hernandez was sentenced to 24 months in jail on
December18, 2019, and the Bureau of Prisons has now calculated his release date as July 31, 2020.
While I recognize that his release date is only about four months away, given the health crisis that
is currently tearing through this region and Mr. Hernandez’s compromised medical condition, please
strongly consider modifying Mr. Hernandez’s sentence so as to immediately make him eligible for
home confinement.

        As verified in paragraph 140 of Mr. Hernandez’s pre-sentence report, he suffers from asthma
and has regularly been hospitalized due to serious asthma attacks. Additionally, as per paragraph
143 of the PSR, while incarcerated, Mr. Hernandez was diagnosed with bronchitis and sinusitis on
October 31, 2019 and was hospitalized for treatment. Your Honor has likely heard that this virus
can be deadly for individuals with pre-existing conditions (including those who suffer from asthma)
and/or compromised immune systems. Given the significant risk to such individuals and the
alarming contagious nature of the virus, New York City Corrections and the New York State Courts
are taking steps to release inmates who are at high risk from this virus. I understand that 40-50 such
inmates have either been released or will be released in response to this concern.

        I learned today that an inmate at MDC has been diagnosed with the coronavirus. It seems
like just a matter of time before all prisons in the area are hit with this virus, both inmates and
         Case 1:18-cr-00834-PAE Document 437 Filed 03/22/20 Page 2 of 2



guards. Mr. Hernandez has been complaining to prison officials this week of shortness of breath,
but apparently the warden of his facility will not allow Mr. Hernandez to go to the hospital despite
the recommendation of the facility’s medial director that Mr. Hernandez be treated by a doctor at a
hospital.

       Given that Mr. Hernandez is at very high risk of death or serious complications if he
contracts the coronavirus, please issue an order modifying his sentence to allow him to begin home
confinement immediately. Most inmates with his 24-month sentence would already be on home
confinement or a half-way house, but as your Honor may recall, Mr. Hernandez’s status as a
cooperating witness and a government hold has made him ineligible for these programs.

        Therefore, in order to protect Mr. Hernandez’s health and possible risk to his life, given his
serious medical condition and the grave status of the coronavirus in our area, please consider issuing
an order modifying Mr. Hernandez’s sentence. Thank you for your consideration. Please contact
me if you have any questions or need any additional information.

                                                      Very Truly Yours,

                                                      LAZZARO LAW FIRM, P.C.

                                                      BY:            /s/
                                                                 LANCE LAZZARO

cc.:   AUSA Jonathan Rebold
       via e-mail: jonathan.rebold@usdoj.gov

       AUSA Jacob Warren
       via e-mail: jacob.warren@usdoj.gov

       AUSA Michael Longyear
       via e-mail: michael.longyear@usdoj.gov




                                            Page 2 of 2
